Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is responsive to the Terminal Disclaimer filed 2/22/2021 (See MPEP 714.05).
IDS
The IDS filed 2/19/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of relevance, as presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file but the information not in the English language has not been considered.
Terminal Disclaimer
The terminal disclaimer filed on 2/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application 14/847,157 has been reviewed and is accepted.  The terminal disclaimer has been recorded.






EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rachel Pearlman on 2/16/2021.

The application has been amended as follows: 


























In the claims: 

In claim 1 line 35, insert --the-- after “atomic access to”.
In claim 11 line 35, insert --the-- after “atomic access to”.

































Allowable Subject Matter
Claims 1, 6, 8-11, 14 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 requires, among other things, a first instruction and a second instruction from different threads, determining whether the first instruction or the second instruction has atomic access to one or more registers by utilizing a register to generate a random number to select, based on a most significant bit of the random number either the first pipeline or the second pipeline to set an interlock that comprises a value placed in a hardware register, in order to provide the atomic access to the one or more registers. Greenspan (US 6,128,710) discloses instructions and providing atomic access to storage locations based on interlocking. Meredith (US 2014/0201452) discloses a multithreaded processor with shared registers. Horstmann (Big Java Late Objects) teaches multiple entities sharing a resource and more than one entity competing for the resource and picking one entity at random. However, none of the references alone or in combination result in the claimed limitations of claim 1. Claim 11 recites similar limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jyoti Mehta whose telephone number is (571)270-3995.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTI MEHTA/Primary Examiner, Art Unit 2182